Title: To James Madison from John Graham, 31 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 31st. May 1808

I had the Honor to receive your Letter of the 27th. Inst and have in consequence given to the Treasury Dept & to Mr. Hill the information you directed me to give.  Mr. Forrest has gone to Baltimore on the Business you pointed out.  As I had written to Genl. Smith on that Subject I requested Mr. Forrest to call on him.  I have understood from your Letter that you did not wish an application to be made to Foronda until the success of that to Genl Turreau was known "as he would probably follow the example of a compliance"  Hence I shall wait the return of Mr. F and shape my application to Foronda according to the circumstances of the case.  That no time may be lost I shall request that his Passport may be sent to Newyork instead of coming here.  In this way it will get there as soon as Genl. Turreau’s.
I have now the mortification to inform you that in consequence of a strange misapprehension between Mr. Pleasonton & myself no Passport has been obtained from the President for the vessel which is to take out Mr. Hill.  I have now the honor of inclosing one for his Signature & yours.  If returned by the first Mail it may yet get to Newyork almost as soon as the Passports from the French & Spanish Ministers.  I have requested Mr. Hill to hold himself in readiness for these Papers that he might sail immediately on getting them.
Among the Letters forwarded by this Mail you will find one from Mr. Pinkney.  The Letter under Cover of his was one from Mr. Jarvis at Lisbon dated 25th. of Feby, merely to inclose the original of Mr. Erwing’s official Letter of the 27th. of Jany, the Duplicate of which you had received before you left this.  I therefore do not send it to you now, tho you will find in the Packet now sent a private Letter to you from Mr. Erwing, which came under cover of his official Letter of the 27th. Jany.
Mr. Pinkneys Letter together with Mr. Tudors which is much more interesting have been submitted to the heads of Departments now here.
I sincerely hope you have derived all the benifits you expected from your visit to Montpilier & that we shall soon have the pleasure of seeing you in renovated Health.  With Sentiments of sincere & Respectful attachment I have the Honor to be Sir your Mo: Obt Sert

John Graham

